Citation Nr: 0948115	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  06-03 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation higher than 50 percent 
for service connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1966 to August 
1968.

This matter arises before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.


FINDING OF FACT

The evidence of record shows that the symptomatology 
associated with the Veteran's service-connected PTSD most 
closely approximated occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and inability to 
establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for an initial evaluation of 70 percent for the 
Veteran's service-connected PTSD have been approximated for 
the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-
4.14, 4.126, 4.130, Diagnostic Code 9411 (2009).




	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009). 
 
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

In November 2002 and March 2006 correspondence, the RO 
advised the Veteran of what the evidence must show to 
establish entitlement to an increased initial evaluation for 
his claimed disorder, while also describing the types of 
evidence that the Veteran should submit in support of his 
claim.  The RO also explained what evidence VA would obtain 
and make reasonable efforts to obtain on the Veteran's behalf 
in support of the claims.  Finally, the VCAA notice letters 
provided the Veteran with notice of the elements of degree of 
disability and effective date.  As part of that notice, the 
RO told the Veteran that disability ratings usually range 
from zero to 100 percent depending on the disability involved 
and based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment. 
 
Although the decision was subsequently modified, the Board 
notes that the United States Court of Appeals for Veterans 
Claims (Court) held in Vazquez-Flores v. Peake that certain 
notice elements were required for an increased rating claim.  
22 Vet. App. 37 (2008); see Vazquez-Flores v. Shinseki, No. 
08-7150, 2009 WL 2835434 (Fed. Cir. Sep. 4, 2009).  However, 
the Court drew a distinction between the notice requirements 
for a claim involving an initial disability rating and a 
claim for additional (increased) compensation of an already-
service connected disability and only indicated that the 
notice requirements were relevant to claims for increased 
compensation.  Id.  As the issue of entitlement to a higher 
evaluation for service-connected PTSD involves entitlement to 
a higher initial rating, the Board finds that no discussion 
of VA's compliance with the notice elements outlined in 
Vazquez is necessary in this case.  
      
The Board further notes that the Veteran was provided with a 
copy of the January 2003, August 2003, August 2004, and 
December 2005 rating decisions and the December 2005 
statement of the case (SOC), which cumulatively included a 
discussion of the facts of the claim, notification of the 
basis of the decision, and a summary of the evidence 
considered to reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

To fulfill its statutory duty to assist, the RO obtained the 
Veteran's private and VA treatment records and associated 
them with the claims file.  The Veteran was also afforded 
with compensation and pension examinations in May 2003 and 
April 2005, and his service treatment records are associated 
with the claims file.  

To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the VA examinations 
obtained in this case were more than adequate as they were 
predicated on a full reading of the private and VA medical 
records in the Veteran's claims file.  The examinations 
included the Veteran's subjective complaints about his 
disabilities and the objective findings needed to rate the 
disabilities. 

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to the claims.  Accordingly, 
the Board will proceed with appellate review.  

Analysis

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).  All benefit of 
the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2009).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition. 

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  An 
appeal from the initial assignment of a disability rating, 
such as in this case, requires consideration of the entire 
time period involved and contemplates staged ratings where 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The RO originally denied the Veteran service connection in 
January 2003 and August 2003 rating decisions.  In August 
2004, he was granted a 30 percent disability rating for his 
PTSD, effective September 24, 2002, the date he filed his 
claim.  Then, in December 2005, the Veteran's rating was 
increased to 50 percent from the date he filed his claim, and 
he was granted a temporary 100 percent rating from October 3, 
2005, through November 30, 2005, before the RO returned him 
to a 50 percent disability rating.  That rating reflects 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  The Veteran contends that he is entitled to a 
higher disability rating for the entire appeal period. 

The Board has reviewed the Veteran's complete claim file.  
Overall, the Veteran's PTSD symptomatology during the appeal 
period remained fairly constant.  More specifically, the 
Veteran has established that he suffers from occupational and 
social impairment with deficiencies in most areas.  To be 
sure, the Veteran underwent treatment at a VA medical center, 
was afforded two compensation and pension examinations, 
provided his own private psychosocial assessment, and was 
admitted to a hospital for about one month to treat his PTSD.  
From November 2001 through July 2002, VA treatment records 
indicate that the Veteran complained of a desire to isolate 
himself, problems sleeping, anger issues, decreased 
concentration, increased anxiety, and recurring dreams.  At 
times, he appeared tired and worn out and was distressed over 
his life circumstances.  However, in April 2002, the records 
reveal that he was bright and energetic and that he denied 
nightmares, flashbacks, and symptoms of major depression.  
That month, the Veteran was euthymic with an appropriate or 
mildly restricted affect and few PTSD symptoms.  Furthermore, 
he stated that he enjoyed work and his marital relationship.  

Then, VA afforded the Veteran his first compensation and 
pension examination in May 2003.  The examiner reported that 
the Veteran drank six beers every night and smoked marijuana 
daily.  The Veteran claimed that he was a "good worker" and 
was "well-liked" by his coworkers.  Although the Veteran 
disliked crowds and socializing, he volunteered for a dog 
rescue.  Additionally, he reported that he was not close with 
his family except his wife.  As far as symptomatology, the 
Veteran stated that he thought about Vietnam every day and 
relived battles in his dreams.  He slept for a limited number 
of hours nightly, experienced guilty feelings related to 
injuries in his unit, and intentionally relocated to a house 
where he could isolate himself.  Furthermore, the Veteran had 
lost some interests, was less sociable than the previous 
year, and felt distant from people and emotionally numb.  
Cognitively, the Veteran demonstrated no abnormalities in his 
ability to concentrate or attend and his memory, judgment, 
and interpretation of proverbs were all intact.  Ultimately, 
the examiner concluded that the Veteran's increase in 
symptomatology did not affect his work performance and did 
not meet the criteria for PTSD.  Instead, the examiner stated 
that the Veteran's prolonged use of alcohol and marijuana may 
have accounted for some of his symptoms, such as sleep 
problems and lack of concentration.  The Board notes that 
this opinion merely states a possibility and, thus, is not 
afforded much probative value.    

Next, the Veteran received a psychosocial assessment and 
employability evaluation from his private psychologist in 
April 2004.  This psychologist reported that the Veteran was 
able to fall asleep most nights but was only able to sleep 
about two hours before he would wake up, sometimes with 
physical reactions such as sweating.  Additionally, the 
Veteran stated that he experienced nightmares, intermittent 
daily intrusive and involuntary thoughts regarding his 
military experience, survivor guilt, and flashbacks.  He also 
became upset around people, places, and things.  The 
psychologist further reported that the Veteran felt 
emotionally numb and void of feeling with difficulty trusting 
others, few close friends, and difficulty with interpersonal 
relationships.  The Veteran claimed to have a sense of doom 
and negativity without any real interests other than work.  
The psychologist also wrote that the Veteran had frequent 
bouts of irritability and outbursts of anger that were not 
usually related to issues at hand, poor concentration, 
hypervigilance, and an exaggerated startle response.  She 
then concluded that the Veteran presented with classic PTSD 
symptomatology, stayed to himself until recently, worked a 
lot of overtime, and self medicated with drugs and alcohol to 
suppress his Vietnam memories.  

After this psychosocial examination, the Veteran underwent a 
second compensation and pension examination in April 2005.  
Here, the Veteran exhibited many of the same symptoms as his 
previous examinations, including self medication, sleep 
problems, nightmares, intrusive thoughts, flashbacks, bouts 
of irritability, and outbursts of anger.  The examiner 
reported that the Veteran had occasional suicidal thoughts, 
albeit in a passive manner, and he stated that he loved his 
wife.  Upon examination, the Veteran demonstrated no 
impairment of his thought process, no delusions, and no 
hallucinations.  Moreover, the Veteran was able to maintain 
his hygiene and basic activities of daily living, had no 
memory loss or impairment, and demonstrated normal speech.  
However, he still reported panic attacks and depression.  

Finally, the record contains a discharge summary from the 
Veteran's PTSD related hospitalization in October and 
November 2005.  The Board notes that the Veteran was granted 
a 100 percent disability rating during this period.  
Nevertheless, the summary includes the same symptomatology 
that the Veteran's three other examinations described.  At 
this point, the Veteran's treatment provider detailed his 
sleeping impairment, intrusive thoughts, night sweats, 
nightmares, concentration problems, anger outbursts, social 
isolation, and past alcohol and cannabis abuse.  Upon his 
discharge, the Veteran was stable with a euthymic mood and no 
evidence of psychosis.  He was not considered a suicidal or 
homicidal risk and was not taking any medications.  

Each of the aforementioned examinations was accompanied by 
Global Assessment of Functioning (GAF) scores.  In April 2002 
and May 2003, the Veteran's GAF was a 65.  In April 2004, it 
was lowered to 44 before it was raised to 55 in August 2005.  
Finally, upon discharge from the hospital, the Veteran was 
assigned a GAF of 35, his lowest during the appeal period.  A 
score of 31 to 40 indicates some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work).  GAF scores ranging from 41 to 50 
reflects serious symptoms (e.g., suicidal ideation, severe 
obsession rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF score 
between 51 and 60 represents moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers), while a GAF score between 61 and 70 is indicative 
of some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well with 
some meaningful personal relationships.   

Thus, the Board finds that the overall disability picture 
associated with the Veteran's PTSD as shown by the probative 
evidence of record most closely approximates a 70 percent 
disability rating.  The Board finds that the evidence of 
record indicates that the Veteran has displayed occupational 
and social impairment with deficiencies in most areas.  For 
example, the evidence shows that the Veteran has exhibited 
suicidal ideations and extreme isolation tendencies.  He has 
suffered impaired impulse control in his irritability and 
anger outbursts, as well as difficulty in adapting to his 
work setting while he was employed and an inability to 
establish and maintain effective relationships outside of the 
relationship he shares with his wife.  Additionally, at least 
when the Veteran was discharged from the hospital in November 
2005, he had a GAF score of 35, which represents major 
impairment in several areas and lends itself to the higher 70 
percent disability rating.  Therefore, the Board finds that 
the probative evidence of record demonstrates that the 
Veteran's overall disability picture more closely 
approximates a 70 percent disability rating than a 50 percent 
disability rating under Diagnostic Code 9411.  

Although the Veteran's symptomatology approximated the 
criteria required for a 70 percent disability rating, his 
overall disability picture did not meet or approximate the 
criteria for a 100 percent disability rating at any point 
during the appeal period, with the exception of his temporary 
hospitalization.  The evidence does not show that the Veteran 
suffered from total occupational and social impairment as he 
did not exhibit gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living; or disorientation to time or place, memory loss 
for names of close relatives, own occupation, or own name at 
any point during the appeal period.  Therefore, the Veteran 
is not entitled to a 100 percent disability rating at any 
point during the appeal period.  

To the extent that the Veteran's PTSD may affect his 
employment, such has been contemplated in the currently 
assigned schedular evaluations.  The evidence does not 
reflect that the disability at issue caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards are rendered impracticable.  
Thus, referral to the RO for consideration of the assignment 
of an extra-schedular evaluation under 38 C.F.R. § 3.321 
(2009) is not warranted.



	




ORDER

Entitlement to an initial evaluation of 70 percent for 
service connected posttraumatic stress disorder is granted 
for the entire appeal period, subject to the laws and 
regulations governing the payment of monetary awards.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


